Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 19, 1992, which, inter alia, granted plaintiff’s motion for summary judgment as to liability pursuant to Labor Law § 240 (1) and directed an assessment of damages, unanimously affirmed, with costs.
Plaintiff’s uncontradicted testimony as to the collapse of the scaffold was sufficient to make out a prima facie case (see, Rodriguez v New York City Hous. Auth., 194 AD2d 460, 462; Figueroa v Manhattanville Coll., 193 AD2d 778, 779), and the affirmation of defendant’s attorney was insufficient to demonstrate the existence of any material issues of fact (see, Frierson v Concourse Plaza Assocs., 189 AD2d 609, 610). Under the circumstances, there was no view of the evidence that plaintiff’s rocking of the scaffold in order to move it was an *165unforeseeable intervening cause of the accident (cf., Desrosiers v Barry, Bette & Led Duke, 189 AD2d 947, 948). To the extent that defendant’s argument may be construed as urging that plaintiff was contributorily negligent, such is not a defense to this action (Stolt v General Foods Corp., 81 NY2d 918, 920; Liverpool v S.P.M. Envtl., 189 AD2d 645, 646). Concur—Carro, J. P., Rosenberger, Kassal and Rubin, JJ.